IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40968
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RITO GARCIA-DE LOERA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-414-1
                      --------------------
                         August 23, 2001

Before KING, Chief Judge, POLITZ, and PARKER, Circuit Judges.

PER CURIAM:*

     Rito Garcia-De Loera appeals his guilty–plea conviction for

being found in the United States after deportation, a violation

of 8 U.S.C. § 1326.   He argues that his indictment was defective

under the Fifth and Sixth Amendments because it did not allege

general intent.   He does not reassert his argument that the

indictment is defective because it does not allege specific

intent, and therefore that argument is deemed abandoned.   See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40968
                                -2-

     Garcia’s indictment “fairly conveyed that [his] presence was

a voluntary act" and satisfied the constitutional requirements of

a valid indictment.   See United States v. Berrios-Centeno, ___

F.3d ___, 2001 WL 435494, *4 (5th Cir. 2001).   The judgment of

the district court is AFFIRMED.